Citation Nr: 0330233	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  02-01 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for varicose veins of 
the right lower extremity.

2.  Entitlement to an initial evaluation in excess of 
10 percent for varicose veins of the left lower extremity.

3.  Entitlement to an initial evaluation in excess of 
10 percent for status post discectomy of L4-L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
December 1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2001 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for varicose 
veins of the right lower extremity and granted service 
connection for varicose veins of the left lower extremity and 
status post discectomy of L4-L5 and assigned each a 
10 percent evaluation.

In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, he requested a hearing before the Board at the 
Houston RO.  The record reflects that a hearing was scheduled 
in March 2003 and that the veteran failed to report to the 
hearing.  Thus, the Board finds that there is no Board 
hearing request pending at this time.

The issues of entitlement to evaluations in excess of 
10 percent for varicose veins of the left lower extremity and 
status post discectomy of L4-L5 are addressed in the remand 
portion of this decision.


FINDING OF FACT

Competent evidence of a nexus between the post service 
diagnosis of varicose veins of the right lower extremity and 
service is not of record.


CONCLUSION OF LAW

Varicose veins of the right lower extremity were not incurred 
in or aggravated by service nor were they manifested to a 
compensable degree within one year following the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim for service connection for varicose veins of the right 
lower extremity by means of the discussions in the April 2001 
rating decision, the November 2001 statement of the case, the 
February 2002 letter, and the June 2002 supplemental 
statement of the case.  In the February 2002 letter, the RO 
stated that to establish service-connected compensation 
benefits that the evidence must show three things: (1) a 
disease or injury in service that either began in service or 
was made worse during service; (2) a current physical 
disability; and (3) a relationship between the current 
disability and a disease or injury in service, which was 
usually shown by medical records or a medical opinion.  In 
the April 2001 rating decision, the RO explained that service 
connection could not be granted because the service medical 
records did not show any treatment for varicose veins of the 
right lower extremity (but noted that such was shown for the 
left lower extremity) and that while he currently had 
varicose veins in the right lower extremity, there was no 
evidence of a relationship between the current disability and 
service.  In the June 2002 supplemental statement of the 
case, the RO stated that the evidence did not show that 
varicose veins of the right lower extremity was manifested 
within one year following the veteran's discharge from 
service.  Thus, the veteran was informed that the evidence 
necessary to substantiate his claim for service connection 
for varicose veins of the right lower extremity would be 
competent evidence from a medical professional of a 
relationship between the current diagnosis of varicose veins 
of the right lower extremity and service or manifestations of 
such to a compensable degree within one year following his 
discharge from service.  Based on the above, the Board finds 
that VA has no outstanding duty to inform him that any 
additional information or evidence is needed to substantiate 
his claim.  

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
February 2002 letter, the RO informed the veteran that it 
must make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim, such 
as medical records, employment records, or records from other 
federal agencies.  It told the veteran that as long as he 
adequately identified the records, that VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that the records were received by 
VA.  The RO specifically asked the veteran to tell VA about 
any additional information or evidence that he wanted VA to 
obtain for him.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the RO obtained the available service 
medical records.  The veteran indicated he had been treated 
at the Huntsville Unit Hospital, which records were obtained.  
The veteran has not indicated having received any treatment 
for his varicose veins in the right lower extremity.  
Finally, the RO provided the veteran with examination in 
March 2001.

As stated above, pursuant to 38 U.S.C.A. § 5103(a), upon 
receipt of a complete or substantially complete claim, VA 
must notify the claimant and claimant's representative, if 
any, of any information or evidence which has not already 
been provided that is necessary to substantiate the claim.  
Under subsection (b), it further provides that if such 
information or evidence is not received by VA within one year 
from the date of VA's notice to the claimant under 38 
U.S.C.A. § 5103(a), no benefit may be paid or furnished by 
reason of the claimant's application.  One of the regulations 
promulgated by VA to implement the VCAA has recently been 
invalidated.  Specifically, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1) which 
allowed a decision to be made before the one-year period for 
submitting new evidence had expired with the proviso that if 
the information or evidence was subsequently provided within 
the one-year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003). 

In the present case, the RO informed the veteran in the 
February 2002 letter that he should submit evidence within 
the next 30 days.  The RO did not inform the veteran he had 
one year to submit additional evidence.  However, in response 
to the February 2002 letter, the veteran indicated that the 
only additional records needed were the ones from the 
Huntsville Unit Hospital.  Those records were received in 
March 2002.  The veteran submitted statements in April 2002 
and June 2002 and did not identify any additional records 
that he wanted to submit or have VA obtain on his behalf.  
Therefore, the Board finds that there is no prejudice to the 
veteran as a result of any legal deficiency in the VCAA 
notice furnished pursuant to the invalidated regulation and 
that no useful purpose would be served by further delaying 
appellate review to provide corrected notice that the 
appellant has one year to provide additional information or 
evidence.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

A December 1980 report of medical examination shows that 
clinical evaluations of the vascular system and lower 
extremities were normal.  A May 1982 treatment report shows 
that the veteran was seen following left greater saphenous 
vein stripping.  The examiner noted that the sutures looked 
fine.  An October 1984 report of medical examination shows 
that clinical evaluations of the vascular system and lower 
extremities were normal.

The veteran submitted an original claim for service-connected 
compensation in November 2000, wherein he alleged having 
incurred varicosities in May 1982.

In a February 2001 letter to the veteran, the RO stated that 
the veteran should provide treatment records since his 
discharge from service for his claimed condition.

A March 2001 VA general medical examination report shows that 
the examiner had an opportunity to review the claims file.  
The examiner reported that the veteran currently had varicose 
veins on both lower extremities and that the veteran had 
scars on the medial aspect of the left lower extremity both 
above and below the knee.  He entered a diagnosis of varicose 
veins of both lower extremities and noted that the veteran 
had no history of thrombophlebitis.

A March 2001 VA arteries examination report shows that the 
veteran reported first having symptoms of varicose veins in 
1981 when he was stationed in Okinawa, Japan.  He stated that 
he underwent stripping and ligation on the left side, which 
provided good relief of his symptoms but that he had 
developed symptoms in the last three years.  The veteran 
denied any pain on the right lower extremity.  The examiner 
examined the veteran's lower extremities and entered a 
diagnosis of varicose veins.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for a 
chronic disease, such as varicose veins, may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for varicose veins of the right 
lower extremity.  The service medical records are silent for 
any findings of varicose veins in the right lower extremity.  
They clearly show that the veteran underwent vein stripping 
for the left lower extremity in May 1982.  At separation, 
there were no findings related to varicose veins in either 
extremity.  The first showing of varicose veins in the right 
lower extremity is in the March 2001 VA examination reports.  
The veteran has alleged that he did not know that he could 
receive VA benefits for his varicose veins, which is why he 
had not applied for service connection previously.  He also 
alleges that because he did not know he could receive 
benefits for his varicose veins that he did not receive 
treatment for such, which is why there are no medical records 
between his discharge from service and his November 2000 
claim for compensation.  

Regardless, there is total lack of evidence of varicose veins 
in the right lower extremity in service.  Additionally, there 
is a lack of evidence of continuity of symptomatology between 
service and the veteran's November 2000 claim for treatment 
of varicose veins of the right lower extremity.  In entering 
diagnoses of varicose veins of the right lower extremity in 
the March 2001 VA examination reports, neither examiner 
attributed such diagnosis to the veteran's service.  Thus, 
there is also a lack of competent evidence of a nexus between 
the post service diagnosis of varicose veins of the right 
lower extremity and service.  

While the veteran has attributed his varicose veins of the 
right lower extremity to service, he has not been shown to 
have the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board finds that the veteran's claim for service 
connection for varicose veins of the right lower extremity 
cannot be granted because he has not brought forth competent 
evidence of a nexus between the current diagnosis of varicose 
veins of the lower extremity and service, to include 
manifestations of such to a compensable degree within one 
year following the veteran's discharge from service, or 
evidence of continuity of symptomatology between service and 
the present time.  Accordingly, for the reasons stated above, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for hypertension, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.

ORDER

Service connection for varicose veins of the right lower 
extremity is denied.


REMAND

The issues of entitlement to initial evaluations in excess of 
10 percent for varicose veins of the right lower extremity 
and status post discectomy of L4-L5 need to be remanded for 
several reasons.  First, a review of the record shows that VA 
has not fulfilled its duties under Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  Specifically, section 5103(a), title 38, U.S. 
Code, as amended by the VCAA, provides the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a).  While the February 2002 letter provided 
the veteran with the evidence necessary to substantiate his 
claim for service connection, it did not provide him with the 
evidence necessary to establish evaluations in excess of 
10 percent for varicose veins of the left lower extremity and 
status post discectomy of L4-L5.  Therefore, as to these two 
issues, the veteran has not been provided with the evidence 
necessary to substantiate his claims and which information 
and evidence he was to provide to VA and which information 
and evidence VA would attempt to obtain on his behalf.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74; see generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, these 
claims must be remanded for compliance with the statute.

Second, as to the veteran's claim for an increased evaluation 
for the status post discectomy of L4-L5, he was provided a VA 
examination in March 2001; however, the examination is not 
adequate for rating purposes.  Specifically, the examiner did 
not address whether pain or weakness could limit functional 
ability when the lumbar spine was used repeatedly over a 
period of time.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Finally, the regulations pertaining to Diagnostic Code 5293, 
intervertebral disc syndrome, were recently revised in 
September 2002 and again in September 2003.  The veteran's 
service-connected disability has not been evaluated by the RO 
under the revised criteria nor has the veteran been provided 
with the new criteria.

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should provide the veteran 
with the notice requirements of the VCAA, 
to include notifying him and his 
representative of any information, and 
any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate the claims 
for entitlement to initial evaluations in 
excess of 10 percent for varicose veins 
of the left lower extremity and status 
post discectomy of L4-L5 and informing 
him of which information and evidence he 
was to provide to VA and which 
information and evidence VA would attempt 
to obtain on his behalf.  Additionally, 
the RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  

2.  The veteran should be scheduled for a 
VA orthopedic and a neurological 
examination in order to determine the 
nature and severity of the service-
connected status post discectomy of L4-
L5.  Specifically, the orthopedic 
examiner should express an opinion as to 
the severity of any orthopedic 
manifestations (i.e. decreased range of 
motion) of the veteran's back disability.  
The examiner should conduct all indicated 
special tests and studies, to include 
range of motion studies expressed in 
degrees.  In rendering this opinion, the 
orthopedic examiner should fully describe 
any pain, weakened movement, excess 
fatigability, and incoordination present 
in the low back.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any pain, weakened 
movement, excess fatigability, or 
incoordination.  If the examiner feels 
that such determinations are not 
feasible, this should be stated in the 
examination report together with the 
reasons why it was not feasible.  The 
examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-ups 
or when the low back is used repeatedly 
over a period of time.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it was not feasible.  

The neurological examiner should express 
an opinion as to the severity of any 
neurological manifestations (i.e. foot 
dangles and drops, no active movement 
possible of muscles below the knee, 
flexion of the knee weakened or lost, and 
muscle atrophy) associated with the 
veteran's service-connected status post 
discectomy of L4-L5.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

4.  The RO should then readjudicate the 
claims for entitlement to initial 
evaluations in excess of 10 percent for 
varicose veins of the left lower 
extremity and status post discectomy of 
L4-L5.  If the benefits remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  The supplemental statement 
of the case must contain notice of all 
relevant actions taken on the veteran's 
VA claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations, not previously 
provided during the pendency of the 
appeal considered pertinent to the issue 
currently on appeal, including the 
revised regulations pertaining to 
intervertebral disc syndrome and 
38 C.F.R. § 3.159.  

5.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the veteran.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



